

117 SRES 375 IS: Supporting efforts to strengthen protection, assistance, and solutions for Venezuelan women and children.
U.S. Senate
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 375IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Mr. Menendez (for himself, Mr. Rubio, Mr. Durbin, Mr. Cardin, Mr. Kaine, and Mr. Cassidy) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONSupporting efforts to strengthen protection, assistance, and solutions for Venezuelan women and children.Whereas the Venezuelan refugee and migration crisis represents the largest recorded displacement crisis in the Western Hemisphere, with over 5,400,000 Venezuelans displaced outside of their home country as of November 2020;Whereas one-third of Venezuelans are food insecure, with the greatest impacts on children, pregnant women, and the elderly, according to the World Food Program;Whereas femicides in Venezuela have increased significantly in recent years due to rises in criminal violence, intimate partner violence, human trafficking, endemic corruption, and lack of accountability for criminal offenses;Whereas the dire state of Venezuela’s public health system, including extremely high maternal and infant mortality rates, has compelled women and girls to flee the country to give birth;Whereas a 2019 report from the United Nations Population Fund stated that 95 in every 1,000 births in Venezuela from 2003 to 2018 were to mothers aged 15 to 19; Whereas women and girls fleeing Venezuela face grave threats of sexual violence, exploitation, and trafficking by armed groups operating in border regions, such as the Ejército de Liberación Nacional (ELN);Whereas, after fleeing the horrors in Venezuela, Venezuelan refugees and migrants face additional challenges, including lack of access to safe shelter, jobs, documentation, healthcare, and increased restrictions on freedom of movement;Whereas governments in Latin America and the Caribbean participating in the regional coordination forum, the Quito Process, issued a joint declaration in November 2019 committing to strengthen measures against human trafficking, gender-based violence, discrimination, and xenophobia, and to establish a regional protection protocol for Venezuelan refugee and migrant children and adolescents;Whereas, on February 8, 2021, the Government of Colombia provided Temporary Protected Status to eligible Venezuelans in Colombia—providing them temporary legal status and work authorization for a period of 10 years;Whereas, on March 8, 2021, the United States designated Venezuela for Temporary Protected Status and provided Deferred Enforced Departure for eligible Venezuelans on January 19, 2021;Whereas the United States has committed to strengthen international protection of women and children through the United States Strategy on Women, Peace, and Security, which aims to promote the protection of women and girls’ human rights; access to humanitarian assistance; and safety from violence, abuse, and exploitation around the world, as well as through the United States Government Strategy on Advancing Protection and Care for Children in Adversity; andWhereas the United States has prioritized addressing the issue of gender-based violence in humanitarian contexts by establishing a Safe from the Start initiative, implemented by the Department of State and the United States Agency for International Development: Now, therefore, be itThat the Senate—(1)expresses grave concern for the massive and growing humanitarian needs of Venezuelans, including over 5,400,000 Venezuelan refugees and migrants, with particular concern for the impact of the displacement crisis and the COVID–19 pandemic on women and children;(2)recognizes the many communities across Latin America and the Caribbean that continue to generously receive and host Venezuelan refugees and migrants while also fighting to recover from the COVID–19 pandemic;(3)commends the efforts of the Government of Colombia for granting Temporary Protected Status to Venezuelans, and calls on other refugee-hosting countries to consider similar protections for Venezuelans;(4)appreciates the participation in the Quito Process of the Governments of Argentina, Brazil, Chile, Colombia, Costa Rica, the Dominican Republic, Ecuador, Guyana, Mexico, Panama, Paraguay, Peru, and Uruguay, and encourages implementation of their commitments to strengthen national processes of documentation and registration and to bolster protections for Venezuelan refugees and migrants subject to gender-based violence, human trafficking, and xenophobia;(5)encourages governments hosting Venezuelan refugees and migrants, as well as international and nongovernmental organizations providing assistance, to ensure that health care, including mental health, shelter, food assistance, and other basic services are increasingly accessible to women and children;(6)calls on the international community, including both humanitarian and development actors, to focus greater attention and resources to address the violence, abuse, and exploitation suffered by Venezuelan women and children, including by dis­ag­gre­gat­ing data by sex and age in needs assessments and program reporting;(7)supports increasing United States diplomatic initiatives and humanitarian assistance to strengthen protections for Venezuelan refugees and migrants and their host communities, with an emphasis on the protection of women and children; and (8)underscores the need for Venezuelan women to participate in efforts to restore democratic governance and address the complex humanitarian crisis in Venezuela. 